UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2048



LESLIE WRIGHT,

                                              Plaintiff - Appellant,

          versus


RALEIGH POLICE DEPARTMENT, The City of
Raleigh, North Carolina Police Department;
CITY OF RALEIGH, The City of Raleigh, North
Carolina; JOHN KNOX, in his official and
individual capacities; T. L. NEWMAN, in his
official and individual capacities; SERGEANT
BRYANT, in his official and individual
capacities; C. D. AMIDON, in his official and
individual capacities; J. B. JOHNSON, in his
official and individual capacities; CHARLIE
JACOBS, in his official and individual
capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-392-5-BO(3))


Submitted:   January 30, 2003             Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Leslie Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leslie Wright appeals the district court’s orders dismissing

as frivolous her civil suit.   We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See Wright v. Raleigh Police Dep’t, No. CA-02-392-

5-BO(3) (E.D.N.C. Sept. 4, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2